DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 15 and 16 are rejected under 35 U.S.C. 102(a) as being anticipated by Miller et al. (2010/0186596).
Miller et al. disclose, in figs. 1 and 2, 
Re-claim 1, and  access cap, comprising: a body portion 20; a handle 50 at a first end of the body portion; and a flexible spout 36 at a second end of the body portion, wherein the handle and the flexible spout extend from the body portion in opposite directions.
Re-claim 2, wherein the flexible spout has a duckbill shape.
Re-claim 3,  wherein the flexible spout includes an opening.
Re-claim 4, wherein the opening includes a length and a width, and the length is greater than the width.

Re-claim 5, wherein the flexible spout comprises rubber.
Re-claim 6, further comprising a locking mechanism 54 configured to secure the access cap to a component.
Re-claim 7, wherein the locking mechanism comprises a plurality of circumferentially spaced tension members 54.
Re-claim 8, wherein the body portion includes at least one step. 
Re-claims 9-13,  a vehicle component, comprising:
an opening; an access cap received in the opening, the access cap including a body portion,
a handle at a first end of the body portion, and a flexible spout at a second end of the
body portion, wherein the handle and the flexible spout extend from the body portion
in opposite directions.
wherein the flexible spout has a duckbill shape.
wherein the flexible spout comprises rubber.
wherein the flexible spout includes an opening.
further comprising a locking mechanism configured to secure the access cap to the component.
Re-claim 15, wherein the opening is provided by a lower panel of an engine airbox 10.
Reclaim 16, an access cap, comprising:
a hollow body portion including at least one step;
a handle at a first end of the body portion; and
a flexible spout comprising rubber and having a duckbill shape at a second end of the body portion, the flexible spout providing an opening having a length and a width, and the handle and the flexible spout extend from the body portion in opposite directions.
Claims 1-8 and 16 are rejected under 35 U.S.C. 102(a) as being anticipated by Dunn et al. (10,993,884).
Dunn et al. disclose, in figs. 12 and 3, 
Re-claim 1, and  access cap, comprising: a body portion 40d; a handle 44d at a first end of the body portion; and a flexible spout 42d at a second end of the body portion, wherein the handle and the flexible spout extend from the body portion in opposite directions.
Re-claim 2, wherein the flexible spout has a duckbill shape.
Re-claim 3,  wherein the flexible spout includes an opening 50b.
Re-claim 4, wherein the opening includes a length and a width, and the length is greater than the width.
Re-claim 5, wherein the flexible spout comprises rubber.
Re-claim 6, further comprising a locking mechanism 50c configured to secure the access cap to a component.
Re-claim 7, wherein the locking mechanism comprises a plurality of circumferentially spaced tension members 50c.
Re-claim 8, wherein the body portion includes at least one step. 
Reclaim 16, an access cap, comprising:
a hollow body portion including at least one step;
a handle at a first end of the body portion; and
a flexible spout comprising rubber and having a duckbill shape at a second end of the body portion, the flexible spout providing an opening having a length and a width, and the handle and the flexible spout extend from the body portion in opposite directions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. in view of Edwards et al. (5,566,493).
Miller et al. lack to disclose the locking mechanism comprises a plurality of circumferentially spaced tension members, and the opening provides a plurality of circumferentially spaced slots, and the plurality of circumferentially spaced tension members are configured to be received in the plurality of circumferentially spaced slots.
Edward et al teaches, in figs. 7, a flexible access cap 54 comprising  locking mechanism 68 comprises a plurality of circumferentially spaced tension members, and an opening 74 provides a plurality of circumferentially spaced slots 80, and the plurality of circumferentially spaced tension members are configured to be received in the plurality of circumferentially spaced slots.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention  was made, in view teaching of Edwards et al. to modify the invention of Miller et al. with the opening provides a plurality of circumferentially spaced slots, and the plurality of circumferentially spaced tension members are configured to be received in the plurality of circumferentially spaced slots, in order to lock the access cap to the opening by engaging  the space tension members of the access cap to the spaced slots.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        March 16, 2022